DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2021 has been entered. 
Election/Restrictions
In order to expedite prosecution, the previously withdrawn claims are rejoined here for examination.  Any other group or species from the original restriction requirement not in the rejoined claims remains withdrawn.

Claim Status
Claims 1-21, 23-108, and 110-199 are canceled.
Claim 216 is new.
Claims 22, 109, and 200-216 are under examination.

Priority
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered. The examiner agrees that the previously examined claims are enabled and adequately described as amended in the latest response.  Therefore, those claims should receive the U.S. effective filing date of at least 11/03/2009.   

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 22, 109, 200, 202, and 204-207 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments.  



The rejection of claims 22, 109, 200, 202, and 204-207 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of Applicant’s amendments.  

Claim Rejections - 35 USC § 102
The rejection of claims 22, 109, 200, 202, and 204-207 under pre-AIA  35 U.S.C. 102b as being anticipated by Tremblay (US2012/0093819, published 04/19/2012, on IDS) is withdrawn in view of Applicant’s amendments and arguments.  

The rejection of claims 22, 109, 200, and 202 under pre-AIA  35 U.S.C. 102b and 102e as being anticipated by Sooknanan (US2012/0128661, published 05/24/2012, on IDS) is withdrawn in view of Applicant’s amendments and arguments, as well as the fact that the recited CDRs of claim 22 are not present in 12/305648 to which Sooknanan claims priority.
 
New Objections
Claim Objections
Claim 22 is objected to because of the following informalities:  The period after each NO should be removed for consistency in the claim set leaving only “NO:” rather than “NO.:”.  This will also comply with the sequence rules.
Claims 201 and 203 are objected to as they require the term monoclonal before antibody for consistency.  
Appropriate correction is required.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 109, and 200-216 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22, on which all other claims above ultimately depend, recites “an amino acid sequence as set forth in sequence identifiers.  This renders the claims above indefinite since it provides them with multiple interpretations.  First, the entire sequence identifier could be required by the claim.  Second, any subsequence of the identifier, even 
See Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) ("[R]ather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.").
Claims 201 and 203 recite the limitation "antigen binding fragment thereof" in claim 22 or 109 respectively.  There is insufficient antecedent basis for this limitation in the claim as neither parent claim recites this phrase.  Thus, it is not clear what structure is being referring to upon its recitation in the claims above and this renders said claims indefinite.  Similarly, all claims that depend on 201 and 203 are likewise indefinite including 208-209 and 214-215.  Thus, for this reason also these claims are rejected here.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 210-215 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating KAAG1-expressing cancer in a patient suffering therefrom with an anti-KAAG1 antibody, does not reasonably provide enablement for preventing cancer with the same or treating a cancer without KAAG1 expression.  Also, while enabling detection of KAAG1 comprising SEQ ID NO. 2, the specification does not enable detection of just any KAAG1 or variant thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The breadth of the claims is found in claims 210 and 214 drawn to methods of treating just any cancer with an anti-KAAG1 antibody as in claim 22 and a method of detecting KAAG1 or a variant thereof with the same antibody.
The natures of the inventions are cancer treatment methods and cancer detection methods.
The level of skill of one skilled in this art is high.
The specification provides no limit to the KAAG1 variant sequence and so the same in all claims encompasses KAAG1 variants in which the antibody epitope that the antibody of claim 22 binds is mutated.  For the reasons below, this is not enabled.  
The specification states with respect to cancer treatment that the treatable cancers express KAAG1 (Pg. 5).  
No data is provided by Applicant that their claimed antibody can prevent cancer.  Yet, page 62 defines treatment to include prophylaxis and those in need as including 
No material has been found to date that has been shown to or would be expected to prevent cancer, and there is no working example, prior art, or any evidence that would provide the skilled artisan with any predictable guidance to use the claimed invention.  It would be reasonable to conclude the claimed invention is not enabled.
Reasonable guidance with respect to preventing any cancer relies on quantitative analysis from defined populations that have been successfully pre-screened and are predisposed to particular types of cancer. This type of data might be derived from widespread genetic analysis, cancer clusters, or family histories.  The essential element towards the validation of a preventive therapeutic is the ability to test the drug on subjects monitored in advance of clinical cancer and link those results with subsequent histological confirmation of the presence or absence of disease.  This irrefutable link between antecedent drug and subsequent knowledge of the prevention of the disease is the essence of a valid preventive agent.   Further, a preventive administration also must assume that the therapeutic will be safe and tolerable for anyone susceptible to the disease.  
The vaccine art teaches that compositions comprising some tumor associated antigens are effective in treatment of cancer through generation of immunogenic response to the tumor antigen (see for example, Komenaka et Al., Clinics in Dermatology, 2004, Vol. 22, Pg. 251-265, specifically page 257).  However, nowhere in the art does it show that tumor antigens are effective at preventing cancer.  Evans et Al. (Q. J. Med 1999: 92: 299-307) teach that vaccines against cancer are not fully established, and it is “the notion that cancer vaccines will replace standard therapeutic strategies in malignant disease still belongs to the realm of fiction” (see page 303 last paragraph).
In some cases, it is known that certain cancers arise from a single cause.  This cause can be viral as in the case of cervical cancer, caused predominantly by persistent cervical infection with human papillomavirus (HPV) (Schiffman et Al., The New England Journal of Medicine, Vo. 353, No. 20, Pg. 2101-2104, 2005).  Schiffman et Al. teach that primary prevention through vaccination against HPV might be possible in young women (Pg. 2101, Column 3, Paragraph, first parital).  However, they also teach that vaccine evaluations are ongoing (Pg. 2103, Column 3, Paragraph, first full).  In addition, the most promising vaccines designed against HPV types 16 and 18 would only prevent 70 percent of cervical cancer cases at best (Pg. 2103, Column 2, Paragraph, first full).  Therefore, there is still no vaccine that can definitively prevent a cancer.  Current evidence points only to the potential of future prophylactic agents.   
The art of small molecule chemotherapeutics teach that some molecules successful at treating cancers can also reduce risk.  Cuzick et Al. (The Lancet, Vol. 361, Pg. 296-300, 2003) teach that tamoxifen can reduce the risk of ER-positive breast cancer but cannot be recommended as a preventive agent (Pg. 299, Column 2, Paragraph, first).  The reason it cannot be recommended centers around the need for continued research into specific subgroups of high-risk but healthy women for whom the risk-benefit ratio is 
With respect to peptide-based cancer prevention agents, the art currently does not recognize a definitive example though promising candidates are present.  Hernandez-Ledesma (Peptides, Vol. 30, Pg. 426-430, 2009) teaches that lunasin, a peptide discovered in soy has demonstrated cancer-preventative capacity in vitro and mouse models (Abstract).  The authors define it as a perfect candidate to exert an in vivo cancer-preventive activity but more research is required to establish it in this role (Pg. 429, Column 2, Paragraph, first partial).  
Therefore, the art has only recognized the treatment of a cancer.  Since the treatment claims above encompass cancer prevention they are rejected here.
See the Non-final action dated 04/21/2020 on page 13 which begins a discussion on mutation of antibody epitopes and how it leads to unpredictable function of said antibody.  Pages 13-14 of said action are incorporated here.  Since the art teaches that epitope recognition of an antibody is sensitive to antigen mutation and the specification does not provide ample guidance with respect to functionality of antibody 3C4 with respect to binding any KAAG1 variant, one would be burdened with undue experimentation to identify KAAG1 variants encompassed by the claims’ functional language within the methods of detecting KAAG1 variants rejected above.  Only SEQ ID NO. 2 can be predictably detected by the antibody recited as this is the target to which it was raised in the specification and so only its detection is enabled here.   
With respect to the breadth of cancer recited in the claims to methods of treating the same, cancer treatment is highly unpredictable. Even though the EGFR was identified 
The state of the art at the time of filing was such that the functionality of an anti-tumor antibody was dependent on both its action on the intended target and whether or not the modulation of said target had an effect on any particular cancer cell.  Baxevanis (Expert Opinion:  Drug Discovery, Vol. 3, No. 4, Pg. 441-452, 2008) teaches that, depending on the epitope against which an antibody is directed, antibody-antigen binding may neutralize circulating targets or cell surface receptors (Pg. 444, Column 1, Paragraph, first full).  They teach that presently available monoclonal antibodies (mAbs) are directed against molecular targets that are expressed on tumor cells or play an important role in the tumor microenvironment (Pg. 444, Column 1, Paragraph, first full; Table 1).  Table 1 lists currently available antibodies for use in clinical oncology and illustrates that each antibody has a specific target (Table 1, Column 2) and a specific set of cancers for which it has therapeutic utility (Table 1, Column 4).  Taken together, the art does not recognize a single antibody that is an effective therapy against all tumors.

Rituximab is an antibody against CD20 antigen, which is expressed on most B cells including B-cell lymphomas (Pg. 445, Column 1, Lines 36-38).  Therefore, it is used to treat B-cell lymphomas (Pg. 444, Table 1).  It has been used to treat patients with relapsed or refractory low-grade non-Hodgkin's lymphoma (a B-cell lymphoma) (Pg. 445, Column 1, Lines 41-50).  
In contrast to trastuzumab and rituximab, some therapeutic antibodies show efficacy in treating multiple cancers.  This stems from the fact that their target antigen is associated with multiple cancers.  Cetuximab is an anti-EGFR antibody (Pg. 445, Column 1, Lines 19-20).  EGFR is overexpressed in many epithelial cell tumors (Pg. 445, Column 1, Lines 20-21).  The association of EGFR overexpression with multiple cell types gives cetuximab a broader therapeutic applicability than trastuzumab (Pg. 444, Table 1) as it is used to treat both renal and head and neck cancers.
The teachings of Baxevanis discussed above underline the requirement of a link between an inhibitory antibody’s target and specific cancers to make therapy of said 
Therefore, only cancers comprising cancer cells that express instant SEQ ID NO. 2, the KAAG1 bound by the recited antibody, are enabled for treatment with the claimed methods.  As broadly as cancer is currently claimed, the claims are not enabled to their full scope and are rejected here.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 208-209 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
These claims recite compositions of antibodies conjugated to detectable moieties.  However, such conjugates are already compositions of matter and so the claims above 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form so long as no duplicate claims are created, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Michael Allen/Primary Examiner, Art Unit 1642